DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
 
Response to Amendment
The Amendment filed on 01/25/2021 has been entered. 
Claims 49, 62-64, 67 and 69 are amended.
Claims 1-48, 59-61, 68 and 72-74 are cancelled.
Claims 49-58, 62-67, 69-71 and 75 are pending of which claims 49, 62 and 69 are independent claims.

Response to Arguments
The applicant's arguments filed on 01/25/2021 regarding claims 49-58, 62-67, 69-71 and 75 have been fully considered but the arguments are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

Examiner’s Note
The citation used for King et al. (Pub. No.: 2014/0068755) is supported by provisional application No. 61/695,294 filed on Aug. 30, 2012.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 49, 52-53, 55, 75, 62-67 and 69 is rejected under 35 U.S.C. 103 as being unpatentable over King et al. (Pub. No.: US 2014/0068755, hereinafter King) in view of Bapst et al. (Pub. No.: US  2013/0226992, hereinafter Bapst).
Regarding claim 49: King discloses At least one non-transitory machine-readable storage medium having instructions stored thereon, the instructions when executed on at least one processor, cause the at least one processor to: 
the plurality of modes including at least an unrestricted mode associated with an owner of the device and one or more restricted modes associated with a non-owner of the device (King - [0060]: restricted execution modes may be utilized to support and implement the child share space of a device. [0067]: Examples of restricting the functionality of a device application may include not permitting the device application to be launched altogether or limiting the device application to calling only a restricted subset of API calls that is narrower than the normal set of API calls available to the application when the mobile device is running in normal user mode. [0032]: a child share profile is generally an account within a user account of the (adult) user owner of the device); and 
after selecting a restricted mode, cause access to be restricted, at the particular user device, from one or more restricted applications installed on the particular user device (King - [0037]: the child share mode may be activated based on a child share profile 210 that includes device application functionality restriction settings and device content access restriction settings), wherein the one or more restricted applications are accessible in the unrestricted mode (King - [0081]: a normal user mode of the mobile device in which the device application 1018 has unrestricted access to the device content 1022). 
However, King doesn’t explicitly teach but Bapst discloses receive a crowdsourced shared usage mode, wherein the shared usage mode is based on crowdsourced information about a plurality of devices, and shared across a plurality of devices of an enterprise (Bapst - [0068]: Mobile computing devices 110B may send meta information about a webpage to the dedicated crowd-sourcing server 208, which may collect and distribute page load meta information, crowd source meta information for different webpages received from different clients, and cache resources according to the meta information);
identify a received user input (Bapst - [0070]: In block 455, the server may receive a request for the manifest of a specified webpage from a client intending to access the webpage); 
cause selection of a particular mode of a plurality of modes defined for a particular user device based on the received user input (Bapst - [0070]: the server may use the received webpage identifier and the client user agent identifying information to locate within a database the appropriate manifest, and transmit that manifest to the requesting client), 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of King with Bapst so that a crowd-sourcing server collects meta information of a webpage usage from plural clients/devices and a manifest is determined based on user input. The modification would have allowed the system to use the crowdsourcing usage information to obtain a usage mode for a user request. 
Regarding claim 52: King as modified discloses wherein one or more of the plurality of modes are user-defined modes (King - [0025]: A child space (also referred to as a “Kid's Corner”) can be implemented to permit a parent control of a child's access to content, as well as access to any applications, functions, and features of the mobile device 100).
Regarding claim 53: King as modified discloses wherein the plurality of modes comprises an administrative mode allowing for modification of the plurality of modes (King - [0095]: a first restricted execution mode associated with a child shared space for facilitating sharing a mobile device with a child and a second restricted execution mode associated with a safe driving shared space for facilitating safer driving by a user of a mobile device. These various restricted execution modes may each impose a different set of limitations on the functionality of the device).
Regarding claim 55: King as modified discloses wherein the particular mode is activated automatically based at least in part on a detection of a particular context using functionality of the particular user device (King - [0096]: a user may be able to reach different shared spaces, each of which has a different restricted execution mode associated with it. For example, from the lock screen, a user might enter a first gesture (e.g., a left swipe) to reach a first shared space having a first restricted execution mode and a second different gesture (e.g., a right swipe) to reach a second, different shared space having a second restricted execution mode.).
Regarding claim 75: King as modified discloses wherein the particular user device comprises a plurality of applications installed on the particular user device (King - [0023]: child access is restricted to only the applications, games, music, videos, movies and other content that a parent chooses), and 
wherein causing access to be restricted from the one or more restricted applications installed on the particular user device comprises the instructions, when executed on the at least one processor, cause the at least one processor to: 
allow, at the particular user device, access to a first subset of the plurality of applications (King - [0023]: child access is restricted to only the applications, games, music, videos, movies and other content that a parent chooses); and prohibit, at the particular user device, access to a second subset of the plurality of applications, the second subset comprising the restricted applications (King - [0023]: The blocked and/or restricted applications and features of a mobile device may include the ability to make a phone call, send a text or access email, and access the Internet,).
Regarding claims 62 and 69: Regarding independence claims 62 and 69: The limitations of claims are substantially similar to the limitations of claim 49, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 49.
Regarding claim 63: King as modified discloses further comprising applying an alternate device configuration to the particular user device while the mode is active (King - [0023]: a parent can allow or restrict their child's access in Kid Mode to certain apps, games or types of content via a series of on/off .
Regarding claim 64: King as modified discloses wherein the alternate device configuration restricts access to one or more subsystems of the user device (King - [0023]: The blocked and/or restricted applications and features of a mobile device may include the ability to make a phone call, send a text or access email, and access the Internet).
Regarding claim 65: King as modified discloses wherein the alternate device configuration is a particular one of a plurality of alternate device configurations that may be being applied during activation of a respective one of the plurality of modes (King - [0035]: A set of content databases, device file system, Internet access, Application Programming Interfaces (APIs), and other allowed device content and features can be protected from device application access when a restricted execution mode is activated on the device).
Regarding claim 66: King as modified discloses wherein the one or more subsystems comprise one or more of a camera, an email client, a WiFi adapter, a telephone module, a universal serial bus (USB) port, and a short message service (SMS) module (King - [0023]: The blocked and/or restricted applications and features of a mobile device may include the ability to make a phone call, send a text or access email, and access the Internet, such as to post to social networks or to search the Internet).
Regarding claim 67: King as modified discloses wherein the user input is received at a device remote from the user device (King - [0100]: the I/O interfaces 1408 also support natural user interface (NUI) inputs to the device 1402, such as any interface technology that enables a user to interact with a device in a “natural” manner, free from artificial constraints imposed by input devices such as mice, keyboards, remote controls, and the like).

Claims 50-51 is rejected under 35 U.S.C. 103 as being unpatentable over King et al. (Pub. No.: US 2014/0068755, hereinafter King) in view of Bapst et al. (Pub. No.: US  2013/0226992, hereinafter Bapst) and Awada et al. (Pub. No.: US 2004/0088588, hereinafter Awada).
Regarding claim 50: King as modified doesn’t explicitly teach but Awada discloses wherein the particular mode is activated based on the particular user device receiving an input of a particular passcode, wherein each of the plurality of modes is associated with a corresponding passcode (Awada - [0034]: If the user elects to enter the restricted mode, control proceeds to an "Enter Rapid Access Password?" step 503. If the user elects to enter the unrestricted mode, then control proceeds to an "Enter Power-On Password?" step 505).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of King and Bapst with Awada so that each mode is associated with a corresponding password. The modification would have allowed the system to enhance security for each mode. 
Regarding claim 51: King as modified discloses wherein activation of the particular mode comprises: 
identifying the particular mode from the plurality of modes based on the input of the particular passcode; and authenticating access to the particular mode based on the input of the particular passcode (Awada - [0007]: the rapid access password may include a series of actions as simple as double tapping in one particular, user-specified area of the device's display or pressing a particular button. In this manner, an authorized user can gain access to particular resources more quickly than otherwise necessary with a standard password protection scheme).
The reason for combine is similar as claim 56.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over King et al. (Pub. No.: US 2014/0068755, hereinafter King) in view of Bapst et al. (Pub. No.: US  2013/0226992, hereinafter Bapst) and Prasad et al. (Pub. No.: US 2014/0075514, hereinafter Prasad).
Regarding claim 54: King as modified doesn’t explicitly teach but Prasad discloses wherein at least one of the plurality of modes is an instance of a mode downloadable from a mode sharing service remote from the particular user device (Prasad - [0050]: the handheld device downloads and implements assignment instructions and a mode setting for a mode of operation from the server).
. 

Claims 56-57 is rejected under 35 U.S.C. 103 as being unpatentable over King et al. (Pub. No.: US 2014/0068755, hereinafter King) in view of Bapst et al. (Pub. No.: US  2013/0226992, hereinafter Bapst) and Rofougaran (Pub. No.: US 2010/0328032).
Regarding claim 56: King as modified doesn’t explicitly teach but Rofougaran discloses wherein the particular context is detected by a sensor of the particular user device (Rofougaran - [0164]: portable device 540, such as handheld computing 12, is shown that includes a biometric sensor, such as fingerprint reader 542).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of King and Bapst with Rofougaran so that a biometric sensor is incorporated with the user device. The modification would have allowed the system to receive an input context from a user. 
Regarding claim 57: King as modified discloses wherein the sensor comprises one or more of an accelerometer, a camera, a gyroscope, a global positioning system, a battery status sensor, and a biometric sensor (Rofougaran - [0164]: the biometric sensor that generates biometric data from the user and the multi-level security application restricts the access to the femtocell application, based on the biometric data).
The reason for combine is similar as claim 56.

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over King et al. (Pub. No.: US 2014/0068755, hereinafter King) in view of Bapst et al. (Pub. No.: US  2013/0226992, hereinafter Bapst) and KIM et al. (Pub. No.: US 2011/0230211, hereinafter KIM).
Regarding claim 58: King as modified doesn’t explicitly teach but KIM discloses wherein at least a particular application of the one or more restricted applications is restricted based on a defined rule for the particular mode (KIM - [0015]: setting an application executing restriction when the mobile device enters a restricted area where execution of the application is controlled).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of King and Bapst with KIM so that execution of application is restricted based on defined rule in a particular mode. The modification would have allowed the system to increase security. 

Claims 70-71 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (Pub. No.: US 2014/0068755, hereinafter King) in view of Bapst et al. (Pub. No.: US  2013/0226992, hereinafter Bapst), Jubran et al. (Pub. No.: US 2006/0190923, hereinafter Jubran) and Meijer et al. (Pub. No.: US 2008/0083031, hereinafter Meijer).
Regarding claim 70: King as modified doesn’t explicitly teach the features of the claim. However, in an analogous art, Jubran discloses further comprising an application behavioral analysis engine to: 
analyze code of a particular application of the one or more restricted applications against a semantic model of a software development kit of a particular platform, the semantic model associating a plurality of application behaviors with respective application programming interface (API) calls of the particular platform (Jubran - [0073]: Using the preceding API documentation, the API SomeFunctionAPI may be modeled using a number of exemplary API primitives having specified primitive signatures and functions. For example, syntax and functional descriptions are provided for four API primitives that can be used to model the function of an API based on what is known about the API from the API or SDK documentation even without access to the source code implementation); 
detect, based on the analysis of the code, a subset of the plurality of application behaviors of the particular application (Jubran - [0078]: Upon finding the model for SomeFunctionAPI, accesses the model to assist in evaluating behavior of the source code, including the behavior of the APIs represented by a model in the repository of models);
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of King and Bapst with Jubran so that plurality of application 
However, the combination of King and Jubran doesn’t explicitly teach but Meijer discloses identify that a particular application behavior of the subset is an undesired behavior (Meijer - [0056]: A determinate can then be made with respect to the analysis as to whether prohibited behavior exists).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of King, Bapst and Jubran with Meijer so that undesired behavior of an application can be determined. The modification would have allowed the system to determine whether any prohibited behavior exists for security enhancement. 
Regarding claim 71: King as modified discloses wherein access to the particular application is restricted using the particular mode based at least in part on the undesired behavior (King - [0035]: The restricted execution mode limits navigation to a subset of application tasks (for example access to only kids games, but no access to email applications) or limits the experience of the applications themselves. For example, a digital camera application can allow a user to take and view new photos, but previous photos will be restricted from viewing).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Ali Abyaneh can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.






/MENG LI/
Primary Examiner, Art Unit 2437